UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ctr ee eR Ke eee eB eH eK eK eee ee eee eae a x
BRIAN ROETHLISBERGER :

Plaintife£,

19-¢ev-5393 (LAP)
-Vi-
ORDER

BRIAN RAFFERTY PRODUCTIONS, INC.,

Defendant. :
sm rr RR eee ee ee ar ee a ea LL x

LORETTA A. PRESKA, Senior United States District Judge:

Counsei shall show cause in writing no later than March 24
why the above action should not be dismissed for failure to
prosecute.

SO ORDERED.

Dated: New York, New York
March on 2020

ALG: 1. 4 Geubes

LORETTA A. PRESKA
Senior United States District Judge

 

 

 

 

 
